Citation Nr: 9913520	
Decision Date: 05/18/99    Archive Date: 05/26/99

DOCKET NO.  98-10 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for multiple sclerosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel 


INTRODUCTION

The veteran had active military service from April 1967 to 
April 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 rating decision by the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied entitlement to service 
connection for multiple sclerosis.  A notice of disagreement 
was received in April 1998, and a statement of the case was 
issued in May 1998.  A substantive appeal was received in 
July 1998.


REMAND

By letter dated August 6, 1998, the RO advised the veteran 
that his appeal was being certified to the Board and that he 
could submit additional evidence within 90 days of the date 
of the letter.  See 38 C.F.R.§ 20.1304(a) (1998).  On October 
7, 1998, the Board received a Statement in Support of Claim 
(VA Form 21-4138) from the veteran together with certain 
items of medical evidence, including at least one medical 
report which has not yet been reviewed and considered by the 
RO.  The veteran did not indicate that he was waiving initial 
RO review of such evidence, and the Board is required by 38 
C.F.R. § 20.1304(c) to refer this evidence to the RO for 
review and preparation of a supplemental statement of the 
case.  

Accordingly, this case is REMANDED for the following action: 

1.  Any VA medical records not already of 
record should be associated with the 
claims file. 

2.  The RO should review the evidence, 
including the evidence received at the 
Board in October 1998, and determine 
whether the benefit sought can be 
granted.  If the decision remains adverse 
to the veteran, he and his representative 
should be furnished a supplemental 
statement of the case setting forth a 
summary of the evidence, including the 
evidence recently received by the Board 
without a waiver of RO review, a citation 
to and discussion of all applicable laws 
and regulations, and a detailed analysis 
of the reasons for the decision.  After 
affording the veteran and his 
representative an opportunity to respond, 
the case should be returned to the Board 
for further appellate review.

The purpose of this remand is to comply with the provisions 
of 38 C.F.R. § 20.1304.  The Board does not intimate any 
opinion as to the ultimate disposition warranted, either 
favorable or unfavorable.  The veteran and his representative 
are free to submit additional evidence and argument in 
support of the appeal.



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals


 

